DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment filed on 05/25/2022.  
Claims 1-14 are pending in the case.  
No claims have been cancelled or added
Claims 1, 7, 13 and 14 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6, 7, 9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muranaga et al. (US 5,671,428, issued 09/23/1997, hereinafter “Muranaga”) in view of Kaplan et al. (US 2016/0188125 A1, published 06/30/2016, hereinafter “Kaplan”) and further in view of Marcinelli et al. (US 10,732,789 B1, filed on 03/12/2019, hereinafter “Marcinelli”).

Independent Claims 1, 7, 13 and 14:
	Muranaga discloses a device [apparatus] comprising:
at least one processor (Muranaga: Fig. 23, column 18 lines 18-27); and
at least one memory [non-transitory computer readable medium] communicatively coupled to the at least one processor and storing instructions that upon execution by the at least one processor cause the apparatus to perform operations [method] comprising: 
generating a voting request in response to detecting that a voting trigger event occurs in the online collaborative document (A vote request notification (voting request) is generated in response to detecting that a user has requested for a group decision making (voting trigger event) for the online collaborative document, Muranaga: column 20 lines 4-13 and column 25 lines 27-33.); 
generating a voting interface comprising a voting subject and a voting option (An interface according to parameters associated with the request for the group decision making is generated and sent to the participating users, the interface comprises the content of the group decision to be made (voting subject) and a method of group decision making, Muranaga: column 20 lines 4-29.  Participants are able to accept or reject a proposition (voting option), Muranaga: column 21 lines 28-45); 
sending the voting interface to at least one user terminal corresponding to the online collaborative document (Muranaga: column 20 lines 4-29 and column 25 lines 27-33.). 
Muranaga does not appear to expressly teach a device, apparatus, medium and method wherein:
generating the voting request comprises: 
generating a voting type selection interface; and
generating a voting edition interface in accordance with a target voting type selected through the voting type selection interface;
voting interface is in accordance with content inputted through the voting edition interface, wherein the voting interface comprises a voting button corresponding to the voting option;
the method comprises displaying a first expression icon at a first position corresponding to the voting option, in accordance with a selection instruction inputted through the user terminal.
However, Kaplan teaches a device, apparatus, medium and method wherein:
generating the voting request comprises: 
generating a voting type selection interface (Kaplan: Figs. 8 and 9, ¶ [0107]-[0108].); and
generating a voting edition interface in accordance with a target voting type selected through the voting type selection interface (Kaplan: Figs. 8, ¶ [0107]-[0109].);
the voting interface is in accordance with content inputted through the voting edition interface, wherein the voting interface comprises a voting button corresponding to the voting option (904 is a preview of how the rating type poll will be displayed to the participants, the rating type poll includes a thumbs up and thumbs down button, Kaplan: Fig. 9, ¶ [0108].);
the method comprises displaying a first expression icon at a first position corresponding to the voting option (Kaplan: Fig. 9, ¶ [0108].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device, apparatus, medium and method of Muranaga wherein:
generating the voting request comprises: 
generating a voting type selection interface; and
generating a voting edition interface in accordance with a target voting type selected through the voting type selection interface;
voting interface is in accordance with content inputted through the voting edition interface, wherein the voting interface comprises a voting button corresponding to the voting option;
the method comprises displaying a first expression icon at a first position corresponding to the voting option, as taught by Kaplan.
One would have been motivated to make such a combination in order to improve the user’s experience by providing a more effective means for generating a voting interface (Kaplan: Figs. 8 and 9, ¶ [0107]-[0108].).
Muranaga in view of Kaplan does not appear to expressly teach a device, apparatus, medium and method wherein displaying the first expression icon is in accordance with a selection instruction inputted through the user terminal.
However, Marcinelli teaches a device, apparatus, medium and method wherein displaying the first expression icon is in accordance with a selection instruction inputted through the user terminal (The visualization of the thumbs up/thumbs down icon changes when the user selects either the thumbs up or thumbs down icon, Marcinelli: Figs. 2 and 3, column 5 lines 34-52.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device, apparatus, medium and method of Muranaga in view of Kaplan wherein displaying the first expression icon is in accordance with a selection instruction inputted through the user terminal, as taught by Marcinelli.
One would have been motivated to make such a combination in order to improve the user’s experience by providing effective visual feedback verifying the user’s selection of the expression icon (Kaplan: Figs. 8 and 9, ¶ [0107]-[0108].).

Claims 3 and 9:
The rejection of claims 1 I and 17 are incorporated.  Muranaga in view of Kaplan and further in view of Marcinelli further teaches a device and method wherein the displaying a first expression icon at a first position corresponding to the voting option, in accordance with a selection instruction inputted through the user terminal comprises: 
receiving a selection instruction that a first user terminal selects the voting button on the voting interface (The voting interface comprises a selectable thumbs up and thumbs down button, Kaplan: Fig. 9, ¶ [0108]; Marcinelli: Figs. 2 and 3, column 5 lines 34-52.); and 
rendering the voting button, and displaying the rendered voting button as the first expression icon at the first position (In response to selecting a thumb icon, the thumb icon is updated (rendered) to visually indicate that it has been selected, Kaplan: Fig. 9, ¶ [0108]; Marcinelli: Figs. 2 and 3, column 5 lines 34-52).

Claims 6 and 12:
The rejection of claims 1 and 7 are incorporated.  Muranaga in view of Kaplan and further in view of Marcinelli further teaches a device and method wherein the detecting that a voting trigger event occurs in the online collaborative document comprises: 
detecting that a predetermined character is inputted in the online collaborative document or a voting initiation button is triggered (The user can create the poll by pressing the add poll button, Kaplan: Fig. 8, ¶ [0107].).

Claim(s) 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muranaga in view of Kaplan and further in view of Marcinelli in view of Bertsimas et al. (US 2014/0052722 A1, published 02/20/2014, hereinafter “Bertsimas”).

Claims 2 and 8:
	The rejection of claims 1 and 17 are incorporated.  Muranaga in view of Kaplan and further in view of Marcinelli further teaches a device and method wherein: 
the voting edition interface comprises one first input box and a plurality of second input boxes (When a multiple-choice poll type is selected, the voting edition interface displays an input box for a question and a plurality of input boxes for answers/options, Kaplan: Fig. 8, ¶ [0107].); and 
the generating a voting interface in accordance with content inputted through the voting edition interface comprises: 
generating the voting subject on the voting interface in accordance with content inputted in the first input box (The voting interface contains the question that was inputted in the question input box (first input box), Kaplan: Fig. 18 and 20, ¶ [0107], [0115]); 
generating voting options on the voting interface in accordance with content inputted in the plurality of second input boxes (The voting interface contains the answers that was inputted in the answer input boxes (plurality of second input input boxes), Kaplan: Fig. 18 and 20, ¶ [0107], [0115]).
Muranaga in view of Kaplan and further in view of Marcinelli does not appear to expressly teach a device and method wherein generating the voting interface comprises:
generating voting buttons at second positions corresponding to the voting option.
However, Bertsimas teaches a device and method wherein generating a multiple-choice interface comprises:
generating multiple choice buttons at second positions corresponding to the multiple choice option (Bertsimas: Fig. 4, ¶ [0093]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device and method of Muranaga in view of Kaplan and further in view of Marcinelli wherein generating a multiple-choice interface comprises:
generating multiple choice buttons at second positions corresponding to the multiple choice option, as taught by Bertsimas.
One would have been motivated to make such a combination in order to improve the user’s experience by providing a means for the user to express the degree of preference for a selected option (Bertsimas: Fig. 4, ¶ [0093]).
In implementing the multiple choice feature of Bertsimas into the invention of Muranaga in view of Kaplan and further in view of Marcinelli, the multiple choice interface (as taught by Bertsimas) would correspond to a voting interface since the voting interface of Muranaga in view of Kaplan and further in view of Marcinelli comprises a multiple choice interface.  Accordingly in combination Muranaga in view of Kaplan, further in view of Marcinelli and further in view of Bertsimas teaches a device and method wherein generating the voting interface comprises:
generating voting buttons at second positions corresponding to the voting option.

Claim(s) 4, 5, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muranaga in view of Kaplan and further in view of Marcinelli in view of Erant et al. (US 2018/0081500 A1, published 03/22/2018, hereinafter “Erant”).

Claims 4 and 10:
	The rejection of claims 3 and 9 are incorporated.  Muranaga in view of Kaplan and further in view of Marcinelli does not appear to expressly teach a device and method wherein after the rendering the voting button, the method further comprises: 
receiving a selection instruction that the first user terminal selects the rendered voting button, and generating an expression interface comprising at least one second expression icon; and 
updating the rendered voting button and replacing the first expression icon with the second expression icon, in response to a selection instruction that the first user terminal selects the second expression icon.
However, Erant teaches a device and method wherein after rendering a thumb button, the method further comprises: 
receiving a selection instruction that the first user terminal selects the rendered thumb button, and generating an expression interface comprising at least one second expression icon (Erant: Figs. 4A-4B, ¶ [0045]-[0046].); and 
updating the rendered voting button and replacing the first expression icon with the second expression icon, in response to a selection instruction that the first user terminal selects the second expression icon (The user can select another reaction icon in place of the thumb icon, Erant: Figs. 4A-4B, ¶ [0045]-[0046].  Although Erant does not explicitly recite what happens when the user manually selects a second reaction icon, it is suggested that the second reaction icon will replace the thumb icon since a selected reaction icon replaces the thumb icon when the second reaction icon is automatically selected by the system, Erant: Fig. 4A-4B, ¶ [0031].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device and method Muranaga in view of Kaplan and further in view of Marcinelli wherein after rendering a thumb button, the method further comprises: 
receiving a selection instruction that the first user terminal selects the rendered thumb button, and generating an expression interface comprising at least one second expression icon; and 
updating the rendered voting button and replacing the first expression icon with the second expression icon, in response to a selection instruction that the first user terminal selects the second expression icon, as taught by Erant.
One would have been motivated to make such a combination to improve the user’s experience by providing the user to select a more appropriate reaction (Erant: Figs. 4A-4B, ¶ [0031], [0045]-[0046].).
In implementing the reaction feature of Erant into the invention of Muranaga in view of Kaplan and further in view of Marcinelli, the thumb icon (as taught by Erant) would correspond to a voting option since the voting option comprises a thumbs up icon in the invention of Muranaga in view of Kaplan and further in view of Marcinelli.  Accordingly, in combination Muranaga in view of Kaplan, further in view of Marcinelli and further in view of Erant teaches a device and method wherein after the rendering the voting button, the method further comprises: 
receiving a selection instruction that the first user terminal selects the rendered voting button, and generating an expression interface comprising at least one second expression icon; and 
updating the rendered voting button and replacing the first expression icon with the second expression icon, in response to a selection instruction that the first user terminal selects the second expression icon.

Claims 5 and 11:
	The rejection of claims 4 and 10 are incorporated.  Muranaga in view of Kaplan, further in view of Marcinelli and further in view of Erant teaches a device and method wherein after the updating the rendered voting button and replacing the first expression icon with the second expression icon, in response to a selection instruction that the first user terminal selects the second expression icon, the method further comprises (Erant: Figs. 4A-4B, ¶ [0031], [0045]-[0046].): 
receiving a selection instruction that a second user terminal selects a third expression icon on the expression interface, updating the rendered voting button and displaying the third expression icon at a position associated with the second expression icon (Reactions selected by other users are displayed in the interface, Erant: Fig. 4A, ¶ [0045].  The other user can select a third expression icon, Erant: Figs. 4A-4B, ¶ [0031], [0045], [0046].  As presented above it is suggested that the third reaction icon will replace the thumb icon, Erant: Figs. 4A-4B, ¶ [0031].  The selected third reaction would be displayed in the same area where the selected second reaction is displayed, Erant: Fig. 4A, ¶ [0045].).

Response to Arguments
Applicant’s amendment to claims 3 and 9 have been fully considered and are persuasive.  The objections to these claims are respectfully withdrawn.

Applicant’s prior art arguments have been fully considered but they are not persuasive.
Applicant argues that rejection of claim 1 is improper because what the Office alleges Muranaga and Kaplan to disclose is not what Applicant claims and that Muranaga nor Kaplan teaches the limitations of the claim as recited (Remarks: pages 7-9).  Examiner respectfully disagrees.  
Examiner agrees that what the rejection of claim 1 alleges Muranaga to teach is not what the limitations of claim 1 explicitly recites.  Examiner initially establishes what Muranaga teaches (Non-Final Office Action: pages 3 and 4).  That teaching is then modified by combining said teaching with features taught by Kaplan and Marcinelli.  It is in the combination of said features that Examiner relies on to teach the limitations explicitly recited in claim 1 (Non-Final Office Action: pages 5-7).  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986).  Accordingly, since Applicant fails to consider the particular combination of features presented in the rejection of claim 1, Examiner considers Applicant’s argument to be unpersuasive.
Applicant also argues that Muranaga does not teach detecting that a voting trigger even occurs in the online collaborative document because Muranaga only teaches issuing a notification to users in response to a request for making a group decision about a document produced in collaboration (Remarks: page 8.).  Examiner respectfully disagrees.
The claim does not recite “detecting that a voting trigger event occurs in a displayed portion of the online collaborative document.”  Rather, the claim recites merely “detecting that a voting trigger event occurs in the online collaborative document.”  Accordingly, Examiner considers any event that is linked to data within the online collaborative document to be an event that occurs in the online collaborative document, regardless of whether or not the interface components associated with the event is displayed outside of the display of the content of the document.  Muranaga teaches that users can make a request for a group decision to be made (voting trigger event) in regards to data contained in the online collaborative document (Muranaga: column 20 lines 4-13 and column 25 lines 27-33.).  Accordingly, Examiner considers Muranaga to teach “detecting that a voting trigger event occurs in the online collaborative document.”  Examiner suggest amending the claim to recite “detecting that a voting trigger event occurs in a displayed portion of the online collaborative document.”
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175